—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 1999, which ruled that the employer’s request for a hearing was untimely.
By initial decision dated and mailed July 24, 1998, claimant was held eligible to receive unemployment insurance benefits. The employer requested a hearing to challenge the determination by letter postmarked March 10, 1999. The request was granted and, ultimately, the Unemployment Insurance Appeal Board ruled that the employer had failed to timely request a hearing. An employer has a 30-day period within which to request a hearing pursuant to Labor Law § 620 (2). The employer contends that its delay in requesting a hearing was the result of being short staffed. Even accepting the employer’s excuse, we note that the relevant statute contains no provision for extending the 30-day deadline when it is the employer who requests the hearing (see, Matter of Davino [Good Samaritan Hosp. Med. Ctr. — Hudacs], 210 AD2d 778). Accordingly, we find no reason to disturb the decision of the Board that the employer’s initial request for a hearing was untimely (see, Matter of Storch, 244 AD2d 755).
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.